Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Response filed on 7/11/2022, and is a Final Office Action. Claims 1-2, 4-7, 11-12, 14, 16, 21 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 11-12, 14, 16, 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations, sales activities or behaviors, which represents a method of organizing human activity has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: collecting information for a plurality of website visitors to a website that is associated with a first enterprise, the information for each website visitor including a respective IP address associated with the website visitor and respective website interaction data about viewing activities of the website, the interaction data including one or more of number of web-pages viewed, identification of the web-pages viewed, duration of website visit and number of visits to the website/determining for each of the plurality of website visitors, if the respective website interaction data for the website visitor corresponds to a predetermined activity threshold, including one or more of a minimum number of web-pages viewed, viewing of specific web-pages, a minimum of duration of the website visit and a minimum number of number of visits to the website within a defined time period/only when the respective website interaction data for the website visitor corresponds to the predetermined activity threshold: requesting entity identifying information that identifies a first entity associated with the website visitor based on the respective IP address associated with the website visitor/when the entity identifying information is received providing a query for account relationship data that corresponds to the first entity, the data indicating one or more individual users associated with the first enterprise that are identified as having pre-existing relationships with one or more individual contacts associated with the first entity and one or more individual contacts associated with the first entity that are associated as having pre-existing relationships with the one or more individual users associated with the first enterprise/when the account relationship data that corresponds to the first entity is received, causing a notification to be automatically generated and electronically communicated to at least one individual user associated with the first enterprise, including information identifying the first entity and at least one individual contact associated with the first entity. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: “improved processing of information about website visits that can provide enhanced information and direct that information to the most appropriate users within an enterprise”, “This can be an improvement over existing systems in which a random person whose job it is to act as a website contact is tasked with interfacing with website visitors.”, “Enterprises such as companies, accounting firms, law firms, universities, partnerships, agencies and governments commonly use Customer Relationship Management systems (hereinafter referred to as CRM) and related technology to manage relationships and interactions with other parties such as customers and potential customers.“ This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a first automated service/processors/communication network/second automated service/data storage system, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 11 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim comprises similar limitations to those of Claim 1, and it recites the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, Claim 11 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
Independent claim 21 is directed towards a method, thus meeting the Step 1 eligibility criterion. 
Claim 21 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations, sales activities or behaviors, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: collecting information for a plurality of website visitors to a website, including a respective IP address associated with the website visitor and respective website interaction data about viewing activities of the website by the user/determining for each of the website visitors, if the respective website interaction data for the website visitor corresponds to a predetermined activity threshold/only when the respective website interaction data for the website visitor corresponds to the predetermined activity threshold: requesting entity identifying information that identifies a first entity associated with the website visitor based on the respective IP address associated with the website visitor/when the entity identifying information is received providing a query for account relationship data that corresponds to the first entity/when the account relationship data that corresponds to the first entity is received causing a notification to be automatically generated and electronically communicated, including relationship information about the first entity from the account relationship data/storing account relationship data corresponding to account entities, including account relationship data that corresponds to the first entity, including, for each account entity: entity identifying information, entity contact data identifying a plurality individual contacts associated with the account entity and the individual contacts’ respective contact email addresses/storing data for a first enterprise, including enterprise contact data identifying a plurality individual users associated with the first enterprise and the contact users’ respective user email addresses/automatically updating the account relationship data corresponding to the account entities by: monitoring emails exchanged and automatically identifying, based on a comparison of the entity contact data and the enterprise contact data with email addresses of sending and receiving parties for the emails, emails that are exchanged between one or more of the users and one or more of the contacts/ when an email is identified as exchanged between one or more users and one or more contacts, storing, as part of the account relationship data corresponding to the account entity that is associated with the contacts, participant data that identifies the one or more users and contacts, and identifies a pre-existing relationship between the one or more users and contacts/causing the notification to be automatically generated and electronically communicated comprises identifying, based on the participant data included in the account relationship data corresponding to the first entity identified in the entity identifying information, one or more users associated with the first enterprise that have a pre-existing relationship with the entity identified in the entity identifying information and automatically providing the notification to at least one of the users identified as having the pre-existing relationship. This judicial exception is not integrated into a practical application.  Claim 21 includes the additional elements of a first automated service/processors/communication network/second automated service/data storage system/enterprise mail server, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 21 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
 Remaining dependent claims 2, 4-7, 12, 14, 16 further include the additional limitations of a website visitor listening module part of the first automated service/a mapping service part of the second automated service. The listening module represents a functional module that is part of a generic computing element; the mapping service represents a functional module that is part of a generic computing element. The additional elements do not, alone or in combination with the additional elements, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-7, 11-12, 14, 16, 21.





Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Step 2A: claims are not directed to a judicial exception
				Even if, under a broadest interpretation, claim 1 were considered to be based on or involve an abstract idea, a thorough reading of the claim, based on the Specification makes it clear that claim 1 is not directed to an abstract idea
	The present claims, under their broadest reasonable interpretation consisted with the Spec., are directed to a judicial exception and do recite an abstract idea, as noted in the previous Office Action, as well as in the Office Action above – see Office Action above for the detailed, reasoned 35 USC 101 analysis.

				claim 1 is primarily directed to a useful process. Applicant points to the Title of the Application, and paras 15, 71 of the Spec. Claim 1 is directed to a technically described and implemented system of collecting and processing data that is generated by a computer based system and network. 	Claim 1 is clearly directed towards a process of processing and managing data, including website data, and data from other sources, among a networked group of devices.
	Even though claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion, the claim does recite an abstract – as noted in the previous Office Action as well as the instant Office Action. Claim 1 is implemented using computing elements – i.e. first automated service/processors/communication network/second automated service/data storage system; these elements represent generic computing elements. They do not, alone or in combination, integrate the judicial exception into a practical application nor do they represent significantly more than the abstract idea itself. 	Para 15 and 71 of the Applicant’s Spec. describe a business practice/goal optimization that is sought by implementing the claimed invention: “improved processing of information about website visits that can provide enhanced information and direct that information to the most appropriate users within an enterprise”, “this additional information is automatically processed and then disseminated within the enterprise”, “enriched information can…directed to the appropriate individuals within enterprise. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Step 2A Prong 2: integrated into a practical application
				claimed invention does improve the functioning of at least one of a computer, another technology or technical field
	The additional elements do not, alone or in combination, integrate the judicial exception into a practical application under Step 2A Prong 2, as noted in the previous Office Action as well as the Office Action above. The claimed invention, when implemented, does not improve the functioning of the computing device itself, or another technology/technical field. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Claim 1: the technology that is improved includes at least a network of devices and systems as set out in fig.1 and described in the Spec. Applicant points to para 21, 51, 57 of the Spec.
	The claimed invention, when implemented, does not improve the functioning of a network of devices and systems. 
	Para 21, 51, 57 of the Applicant’s Spec. describe business practice/goal optimizations that are sought by implementing the claimed invention.  There is no technical evidence/technical support in the Applicant’s Spec., including para 21, 51, 57, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				claim 1 improves the operation of technology – systems and process for processing, enriching and routing website data
	Claim 1, when implemented, does not improve the operation of another technology. Claim 1 recites an abstract idea, as noted above, and the additional elements do not, alone or in combination, improve the functioning of the computing device itself, or another technology/technical field. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: “improved processing of information about website visits that can provide enhanced information and direct that information to the most appropriate users within an enterprise”, “This can be an improvement over existing systems in which a random person whose job it is to act as a website contact is tasked with interfacing with website visitors.”, “Enterprises such as companies, accounting firms, law firms, universities, partnerships, agencies and governments commonly use Customer Relationship Management systems (hereinafter referred to as CRM) and related technology to manage relationships and interactions with other parties such as customers and potential customers.“ There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.


				Fig.1 – claimed method can ensure that network calls from one or more processors through a communications network for additional information from a second automated services are limited to instances when a website interaction threshold has been met.
	There is no technical support/evidence in Fig.1 that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. The computing elements used to implement the claimed invention represent generic computing elements, and they do not, alone or in combination, integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself – see the previous or current Office Action for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

Fewer network calls will result in reduced use of resources of at least one or more of the communications network, the one or more processors implementing communication process module, and the 3rd party data service, thereby improving the functioning of a technology.
The claimed invention, when implemented, does not improve the functioning of the computing device itself, or another technology/technical field. The computing elements used to implement the claimed invention represent generic computing elements, and they do not, alone or in combination, integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself – see the previous or instant Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. Stating that fewer network calls result in an improvement of the functioning of the network itself does not represent technical evidence/technical support of an improvement to another technology/technical field, as a result of implementing the claimed invention – i.e. having fewer calls across a network inherently results in a reduced use of resources across network; the fact that the network resources are utilized less represents an inherent effect of having fewer calls across the network.

			Step 2B: claims amount to significantly more
			claim 1 includes elements that improve the function of a technology. Additional elements, when considered as a whole, are not well-understood, routine, conventional activities previously known to the industry
	The additional elements, alone or in combination, do not represent significantly more than the abstract idea under Step 2B; the claimed invention, when implemented, does not improve the functioning of the computing device itself, or another technology/technical field -as noted in the previous or Office Action above; see the previous or instant Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. 

			claimed elements have been found to vary significantly from the prior art under USC 102 and 103
	The 35 USC 101 analysis and the prior art analysis represent two separate, distinct analyses. As per MPEP 2106: “judicial exceptions need not be old or long prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/15/2022